The question essential for determination in this proceeding is as to whether in an ejectment action pending in the United States Court for the Northern District of Indian Territory, at Pryor Creek, at the time of the erection of the state, and afterwards transferred to and tried in the proper district court, the losing party as a matter of right is entitled to a second trial. That such losing party is not entitled to such second trial has been settled by this court. Runyan v. Fisher,28 Okla. 450, 114 P. 717; Iowa Land   Trust Co. v. IndianLand   Trust Co. et al., 29 Okla. 308, 116 P. 769.
The judgment of the lower court is reversed and remanded, with instructions to set aside and vacate the order granting the new trial as a matter of right.
All the Justices concur. *Page 121